DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended filed 08 March 2021 has been considered and, along with the Examiner’s Amendment below, places the case in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Mireshghi on 06 May 2021.
The application has been amended as follows: 
1. (Currently Amended) A method for operating at least one machining apparatus, the method comprising: 
machining a workpiece with a plurality of machining units such that the workpiece has a profile; 
determining an actual profile geometry of the machined workpiece; 
comparing the actual profile geometry to a target profile geometry; and 
if a deviation of the actual profile geometry over the target profile geometry is determined, determining partial corrective values individually for two or more of the plurality of machining units; and 
outputting the partial corrective values for two or more of the plurality of machining units, wherein the two or more of the plurality of machine units are each adjusted individually based on respective partial corrective values, to collectively contribute in attaining a desired machining result. 

4. (Currently Amended) The method according to claim 1, wherein the at least adjustment of the two or more of the plurality of machine units based on respective partial corrective values causes a displacement movement of the two or more of the 

Claims 11-15 and 19-20 are canceled.
Allowable Subject Matter
Claims 1-10 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a method for operating  at least one machining apparatus comprising machining a workpiece with a plurality of machining units, determining an actual profile geometry of the workpiece, comparing the profile to a target profile and determining partial corrective values individually for two or more of the machining units, then outputting said values where the two or more machining units are adjusted individually in combination with the rest of the claimed limitations set forth in the independent claim.
The closest prior art is Barker in view of Bender as discussed in the prior office action.  However, the combination only discloses outputting a corrective value to one machining unit, not to two or more machining units individually and then adjusting the two or more units individually.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/06/2021